Name: 81/593/EEC: Council Decision of 27 July 1981 on the granting of food aid in the form of cereals to Niger
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-05

 Avis juridique important|31981D059381/593/EEC: Council Decision of 27 July 1981 on the granting of food aid in the form of cereals to Niger Official Journal L 219 , 05/08/1981 P. 0013 - 0013****( 1 ) OJ NO L 141 , 27 . 5 . 1981 , P . 37 . COUNCIL DECISION OF 27 JULY 1981 ON THE GRANTING OF FOOD AID IN THE FORM OF CEREALS TO NIGER ( 81/593/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , BY ITS DECISION 81/367/EEC OF 27 MAY 1981 ( 1 ), THE COUNCIL RESERVED CERTAIN QUANTITIES OF CEREALS FOR EMERGENCY OPERATIONS AND OTHER UNFORESEEN SITUATIONS ; WHEREAS QUANTITIES OF CEREALS ARE STILL AVAILABLE UNDER THAT RESERVE ; WHEREAS THE COMMUNITY HAS RECEIVED A REQUEST FOR FOOD AID ; WHEREAS THE COMMUNITY SHOULD RESPOND FAVOURABLY TO THIS REQUEST , HAS DECIDED AS FOLLOWS : SOLE ARTICLE FOOD AID IN THE FORM OF CEREALS FROM THE RESERVE FOR THE 1981 PROGRAMME FOR CEREALS FOOD AID SHALL BE ALLOCATED AS FOLLOWS : // // RECIPIENT // QUANTITY // DELIVERY TERMS // // NIGER // 5 000 TONNES // FAD // DONE AT BRUSSELS , 27 JULY 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER